Citation Nr: 1724316	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-21 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headaches.  

2.  Entitlement to an increased extraschedular rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In October 2015, the Board dismissed the issues of entitlement to service connection for a bilateral knee disability, a bilateral shoulder disability, a right ankle disability, a left hand disability, a skin disability, and a lung disability.  In that decision, the Board also granted a higher 70 percent schedular rating for PTSD.  At that time, the Board also remanded for further development and consideration the headaches, TDIU and extraschedular rating claims.

FINDINGS OF FACT

1.  The Veteran's headaches are not related to service.  

2.  The Veteran has been granted a TDIU based solely on service-connected PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The issue of entitlement to an increased extraschedular rating for PTSD is moot.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  


B.  Analysis

The Veteran seeks service connection for headache.  At the Board hearing in July 2015, he testified that headaches had their onset during service, and that he has had headaches two to three times per week ever since.  

Service treatment records (STRs) in November 1997 reflect complaints of severe headache, head pain when coughing, and pain around the bridge of the nose.  The assessment was pneumonia.  On a February 2003 CHRONOLOGICAL RECORD OF MEDICAL CARE Smallpox Vaccination Routine Follow up Note, he did not check the box to indicate that he had headaches.  The July 2003 separation examination report states that he had no complaints, and on the accompanying medical history, he specifically denied having or having had frequent or severe headache.  

A November 2003 VA treatment record reflects no history of head injury.  In addition, and although a December 2004 VA treatment record notes occasional mild headache, the head was reported to be normocephalic, atraumatic, and nontender on palpation.  

In addition, private records in July 2007 reflect the impression of a computed tomography (CT) scan of the head was normal.  The records state that emotional upset can cause many different physical symptoms, to include headaches, and that an important part of the Veteran's symptoms were due to anxiety and emotional stress.  The Board notes that the rating assigned for the Veteran's service-connected PTSD contemplates anxiety.  

Further, a March 2008 VA treatment record reflects that the Veteran denied headaches.  Although an August 2008 Gulf War Registry examination report notes the Veteran's complaints of some headaches on and off, his head was reported to be normal and a headache disorder was not diagnosed.  

Additionally, a February 2011 private emergency department record reflects that the Veteran presented with complaints of having had a coughing spell earlier in the day with sudden left-sided temporal headache and left arm weakness.  It was noted that at the time he was examined, the Veteran denied headache and symptoms had resolved.  The impressions of magnetic resonance imaging (MRI) of the brain and CT scan of the head were normal.  

A January 2014 VA treatment record reflects that the Veteran stopped taking a prescribed medication due to side effects, to include headaches.  Moreover, the Veteran denied headaches in June 2014, February 2015, July 2015, and October 2015.  

A July 2016 VA examination was conducted pursuant to the Board's remand.  The diagnosis was tension headaches.  Significantly, the July 2016 VA medical opinion notes that STRs reflect headaches associated with pneumonia, and it was determined that there was insufficient evidence to relate the in-service headache 15 years earlier to the Veteran's current tension headaches.  Thus, as the examiner determined that she was unable to provide a definitive opinion of a link it was concluded to be less than likely that headaches had their onset during service or is otherwise related to service.  

The Board finds the July 2016 VA medical opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Thus, the nexus element is not met in this case.

The Veteran is competent to report his symptoms, to include having taken over-the-counter medication for headaches during service.  However, he is not shown to possess medical expertise with respect to offering a competent opinion as to the onset of, or the cause of, his current tension headaches, which is a complex medical question.  

The Board has also considered whether service connection may be presumed under the provisions of 38 C.F.R. § 3.317 for Persian Gulf veterans.  Here, the current headaches have been clinically diagnosed as tension headaches; therefore, they are not an undiagnosed illness.  Furthermore, a theory of a medically unexplained chronic multisymptom illness is not raised by the record.

In consideration of this evidence, the Board finds that the Veteran's headaches are not related to service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for headaches are not warranted.  

II.  Extraschedular Rating

As noted in the introduction, the Board remanded the TDIU and extraschedular rating claims.  While the case was in remand status, in an August 2016 rating decision, the RO granted a TDIU effective from the date of claim-February 1, 2011.  Significantly, the TDIU was granted based solely on PTSD, which is the Veteran's sole service-connected disability.

When there is only one service-connected disability and a TDIU has been granted for that disability, the maximum benefit has been reached.  A schedular, extraschedular and TDIU rating are various avenues to be awarded higher ratings, which has been achieved here.  Therefore, the remanded extraschedular issue has become moot.  See, e.g., Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function).  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999).

Thus, the grant of a TDIU has rendered the issue of an increased extraschedular rating for PTSD moot.  As there is no longer a determination to be made on a specific error of fact or law, the Board will dismiss this issue.  See 38 U.S.C.A. § 7105(d)(5).



ORDER

Service connection for headaches are denied.  

An increased extraschedular rating for PTSD is dismissed.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


